UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4289


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

AUNDRA LOGAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-cr-00020-D-1)


Submitted:   November 21, 2011            Decided:   December 1, 2011


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Brandt, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Aundra Logan pled guilty without a plea agreement to

one count of escape from custody, in violation of 18 U.S.C.

§ 751(a) (2006).             At sentencing, the district court calculated

Logan’s         Guidelines      range    at       twelve        to        eighteen    months’

imprisonment, U.S. Sentencing Guidelines Manual (“USSG”) (2010),

and imposed an upward variant sentence of thirty-six months’

imprisonment.           On    appeal,    Logan      challenges            this   sentence   as

procedurally and substantively unreasonable. *                        We affirm.

                We   review     the    district      court’s         sentence,       “whether

inside, just outside, or significantly outside the Guidelines

range,”         under   a    “deferential         abuse-of-discretion             standard.”

Gall       v.    United      States,    552       U.S.    38,        41    (2007).       This

abuse-of-discretion standard of review involves two steps; under

the first, we examine the sentence for significant procedural

errors, and under the second, we review the substance of the

sentence.         United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007)      (examining        Gall,     552    U.S.       at   50-51).            Significant

procedural errors include “failing to calculate (or improperly

       *
       We previously affirmed Logan’s conviction, vacated the
district court’s imposition of a thirty-six-month sentence, and
remanded for resentencing. United States v. Logan, 395 F. App’x
38 (4th Cir. 2010) (No. 08-4853).     We reject as without merit
the Government’s contention that Logan’s appellate challenge to
the district court’s calculation of the Guidelines range at
resentencing is barred from consideration by the mandate rule.



                                              2
calculating) the Guidelines range, treating the Guidelines as

mandatory,       failing      to        consider          the   [18     U.S.C.]          § 3553(a)

[(2006)]     factors,        selecting           a     sentence        based        on     clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”       Gall, 552 U.S. at 51.                     If there are no significant

procedural        errors,          we         then        consider       the        substantive

reasonableness         of   the     sentence,             “tak[ing]     into     account       the

totality of the circumstances.”                  Id.

             When the district court imposes a variant sentence, we

consider     “whether       the    sentencing          court     acted       reasonably       both

with respect to its decision to impose such a sentence and with

respect    to    the    extent      of    the     divergence          from    the    sentencing

range.”      United States v. Hernandez-Villanueva, 473 F.3d 118,

123 (4th Cir. 2007).          This court has recognized, however, that a

district     court’s        error        in     its       sentencing         calculations      is

rendered harmless if the sentence is ultimately justified by the

§ 3553(a) sentencing factors.                   United States v. Evans, 526 F.3d

155, 165 (4th Cir. 2008) (“[E]ven assuming the district court

erred   in      applying     the        Guideline         departure      provisions,          [the

defendant’s]       sentence,            which        is     well-justified           by      [the]

§ 3553(a) factors, is reasonable.”); see also Puckett v. United

States, 556 U.S. 129, ___, 129 S. Ct. 1423, 1432 (2009) (stating

that    “procedural         errors        at         sentencing . . . are                routinely

subject to harmlessness review”); United States v. Mehta, 594

                                                 3
F.3d 277, 283 (4th Cir.), cert. denied, 131 S. Ct. 279 (2010)

(citing    cases    supporting       the    proposition         that    harmless      error

review applies to errors in sentencing calculations).

            Logan argues that the district court erred in imposing

a     two-level    enhancement       to     his       offense    level        under   USSG

§ 3B1.1(c).        However, we conclude after review of the record

that, even assuming the district court erred in its calculation

of the Guidelines range, the court’s thorough and meaningful

articulation of relevant § 3553(a) factors that also justified

the    imposition     of    the    thirty-six-month         sentence       renders     the

sentence reasonable.

            We     therefore       affirm       the    district        court’s     amended

judgment.       We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented       in     the     materials

before    the     court    and    argument      would    not    aid     the    decisional

process.

                                                                                  AFFIRMED




                                            4